            Case 1:20-cr-10177-DJC Document 71 Filed 08/20/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Criminal No. 20-10177-DJC
                                              )
AMIN KHOURY,                                  )
                                              )
                           Defendant          )

                       [     ORDER ON EXCLUDABLE DELAY

       With the agreement of the parties, the Court finds and concludes, pursuant to the provisions

of 18 U.S.C. § 3161(h)(7)(A), that the interests of justice in this case—namely, to allow the parties

time to prepare for trial—outweigh the bests interests of the public and defendant for a trial within

seventy days of the date of defendant’s indictment. I further find that not granting this motion

would deny counsel for both the government and the defendant a reasonable time necessary for

effective preparation, taking into the account the exercise of due diligence. See 18 U.S.C.

§ 3161(h)(7)(B)(iv).

       Accordingly, it is hereby ORDERED that the Clerk of this Court enter excludable time for

the period July 28, 2021 and April 19, 2022.



                                                      HON. DENISE JJ. CASPER
                                                      UNITED STATES DISTRICT JUDGE

              20
Dated: August ____, 2021




                                                  2
